DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopper (US-10,182,938).
 	Hopper shows an embodiment in Figures 28A-E comprising a stem (174) and an attached suction cup (172) having a leading edge (180) with a series of ridges (184) creating a discontinuous surface on which a lens is supported.

Claim(s) 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US-4,286,815).
 	Clark shows an over-sleeve comprising a hollow stem (32), a suction cup (12), a discontinuity (24,26) on the leading edge of the suction cup, a flexible connector (38), and a rod (22) inserted within the distal hollow end of the stem.

	In regard to claim 5, as best shown in Figure 4, the discontinuity comprises at least a segment or portion of “band” at its outermost arcuate edge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US-4,286,815) in view of Morroney (US-6,193,291).
 	Clark, as presented above in section 4, fails to show a rigid rib between its leading edge and stem.
	However, Morroney shows it old and well known to provide radial ribs (28) on a suction cup assembly between the leading edge and stem thereof for creating addition support (see col. 2, lines 65-67).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radial ribs between the leading edge and stem of Clark’s suction cup assembly, as taught by Morroney, in order to create addition support when handling certain lenses.
Allowable Subject Matter
Claims 9-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 315.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rainin et al. (US-4,079,976), Grabiel (US-3,139,298), and Faxe et al. (US-6,572,165) all show contact lens handlers comprising a discontinuous leading edge.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/15/2021